Citation Nr: 1544075	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  08-01 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1970 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Hartford, Connecticut.  

This matter was previously before the Board in February 2012 at which time it was remanded for additional development.  It is now returned to the Board. 

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and Veteran's Benefits Management System (VBMS) electronic file systems, to ensure a total review of the evidence.

As addressed below, the Board finds that the Veteran has reasonably raised the issue of entitlement to TDIU.  This issue, which is part and parcel of the increased rating claim on appeal, has been listed as a separate issue on the title page for procedural purposes only.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that the issue of TDIU is part and parcel to a higher evaluation claim when the Veteran or the record reasonably raises the question of unemployability due to the disability for which the higher evaluation is sought).

The issue of entitlement to a higher initial rating for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran likely has tinnitus that is attributable to his active military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has certain duties to notify and assist a claimant in connection with an application for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Given the disposition of the tinnitus claim below, further discussion of whether VA's notice and assistance duties have been met as to that issue are not necessary.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Tinnitus is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015).  Therefore, § 3.303(b) does not apply to the claim for service connection for tinnitus.  Walker, 708 F.3d 1331.

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2015).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records are negative for complaints, findings, or treatment for tinnitus.  However, a layperson is competent to report observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Further, tinnitus is a condition that is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Therefore, the Veteran's assertion that he has tinnitus is competent.  There is no evidence that he is not credible with regard to whether he has tinnitus.  His assertion provides probative evidence in support of his claim. 

The Veteran's DD 214 shows that his military occupational specialty was weapons infantry.  The Veteran contends that he was exposed to acoustic trauma while driving in an armored personnel carrier during active military service.  Specifically, an explosion of approximately 60 pounds of TNT caused the Veteran to be thrown approximately 30 feet.  He contends that thereafter, he experienced temporary hearing loss and when his hearing returned he experienced ringing in his ears, which the Veteran has reported has continued from that time to the present.  The Board finds the Veteran's statements to be both competent and credible.  Layno, 6 Vet. App. 465; Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

At his March 2012 VA examination (with a January 2013 addendum opinion), the Veteran reported that he had experienced constant bilateral tinnitus approximately 4 years ago with onset in 1970 after a vehicle he was a passenger in drove over TNT.  He described his acoustic trauma with specificity.  The examiner provided a negative opinion based largely on the lack of medical records during active military service and during the presumptive period following service discharge, finding it less likely than not that the Veteran's tinnitus was etiologically linked to military service.  However, the Board finds that this medical opinion did not give due consideration to the Veteran's competent account of the onset of symptoms in service and their continuity thereafter.  The examiner provided no reason for rejecting the Veteran's lay history, instead merely citing to medical literature concerning common occurrences of tinnitus and its relation to hearing loss.  Based on the foregoing, the Board finds that this opinion is not probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Without probative medical evidence, the only evidence of record regarding tinnitus is the Veteran's lay assertions.  His assertions are competent with regard to the presence and onset of tinnitus and there is no reason to doubt his credibility.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006).  

Consequently, and given that the Veteran is diagnosed with tinnitus and that he has credibly reported that the symptoms of tinnitus began in service and have continued to the present, the Board finds that it is as likely as not that the Veteran's currently diagnosed tinnitus is traceable to military service.  With resolution of reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.


REMAND

The Board finds that the issue of TDIU has been reasonably raised as part of the increased rating claim on appeal.  This issue is remanded for further development.

The Veteran seeks an increased rating for his service-connected PTSD.  He asserts that his PTSD symptoms are more severely disabling than the current 70 percent rating reflects and also affect his ability to maintain substantial employment.  The Veteran's assigned 70 percent rating renders him eligible for schedular consideration of a TDIU rating.  38 C.F.R. § 4.16(a).  

Historically, in a November 2012 rating decision, the RO increased the Veteran's PTSD evaluation to 70 percent from January 23, 2012.  Thereafter, in an April 2012 rating decision, the RO denied entitlement to individual employability.

In January 2012 (with a February 2012 addendum opinion), the Veteran was afforded a VA examination to determine the severity of his PTSD symptoms and to also address whether his service-connected disability renders him unemployable.  In a February 2012 addendum opinion, the VA examiner opined that "the Veteran does still have some degree of functional capacity as far as his ability to potentially secure and maintain substantially gainful employment.  Whereas, the Veteran does have significant deficits and limitations due to symptoms of PTSD, it does not appear that he could potentially work in a setting that is conducive to his symptoms."  In April 2015, the Veteran, through his representative, submitted a statement in which he contends that his PTSD symptoms are more severely disabling than the current 70 percent rating reflects.  See April 2015 Appellant's Post-Remand Brief located on VBMS.   

As discussed above, the Veteran was afforded a VA PTSD examination in January 2012.  Additionally, the most recent treatment records for PTSD are dated in 2013.  See Treatment Records from Hartford Vet Center.  The Veteran's April 2015 statement strongly suggests that worsening may have occurred since the 2012 examination.  Accordingly, on remand a new VA examination should be provided to assess the current severity of the Veteran's PTSD and his ability to potentially secure and maintain substantially gainful employment.  

The resolution of the Veteran's claim for an increased rating for service connection for PTSD may have a substantial effect on the merits of the TDIU claim that has been reasonably raised as part of the increased rating claim on appeal.  Thus, the Board finds the claim for a TDIU is inextricably intertwined and is remanded with the Veteran's claim for service connection for an increase evaluation for service connection for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178.

Finally, as this matter is being remanded for the reasons set forth above, attempts should also be made to obtain any outstanding treatment records (VA or private) relevant to the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the appeal.  Any additional records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2.  After completing the action requested in paragraph 1, schedule the Veteran for an examination to determine the current severity of his PTSD.  The claims file must be made available to the examiner for review in connection with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Findings necessary to apply the rating criteria should be made and a global assessment of function (GAF) score in accordance with DSM-IV should be provided.  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  The examiner must also specify the occupational tasks that are limited by this disability given the Veteran's education, training, and occupational experience.

Based on examination of the Veteran, and review of the record, the examiner should describe the functional effects that the Veteran's PTSD has on his ability to perform the activities of daily living, to include the mental acts required for substantially gainful employment. 

In responding to the above, the examiner must consider all pertinent evidence and assertions, to particularly include the Veteran's employment history, his educational history, and the mental ability required to earn substantially gainful employment given the Veteran's education, training, and occupational experience.

The examiner must provide a rationale for each opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

3.  After undertaking any additional development deemed appropriate, the originating agency should re-adjudicate the issues remaining on appeal.  If the benefits sought are not granted, a supplemental statement of the case should be issued.  The Veteran and his representative should be given opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


